Citation Nr: 0814366	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  06-02 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to receipt of special monthly compensation 
while incarcerated.  

2.	Entitlement to service connection for tinnitus.  

3.	Whether new and material evidence as been received to 
reopen a claim for service connection for bilateral hearing 
loss.  

4.	Whether new and material evidence as been received to 
reopen a claim for service connection for the postoperative 
residuals of a right inguinal hernia.  

5.	Whether new and material evidence as been received to 
reopen a claim for service connection for the postoperative 
residuals of a left inguinal hernia.  

6.	Entitlement to an increased rating for bilateral 
testalgia, status postoperative varicocele, currently 
evaluated as 10 percent disabling.  

7.	Entitlement to an increased (compensable) rating for 
sterility.  

8.	Entitlement to a separate compensable rating for penile 
dysfunction.  

9.	Entitlement to a separate compensable rating for 
impotency.  

10.	Entitlement to a separate 
compensable rating for erectile dysfunction.  

11.	Entitlement to a separate 
compensable rating for painful organisms.  

12.	Entitlement to a separate 
rating for loss of use of multiple creative organs.  

13.	Entitlement to a separate 
rating for loss of use of the vas deferens.  

14.	Entitlement to a separate 
rating for loss of use of the penis.  

15.	Entitlement to compensation 
for significant scarring under the provisions of 
38 U.S.C.A. § 1151.  

16.	Entitlement to special monthly 
compensation for loss of use of the epididymis under the 
provisions of 38 U.S.C.A. § 1151.  

17.	Entitlement to compensation 
for nerve damage under the provisions of 38 U.S.C.A. § 1151.  

18.	Entitlement to compensation 
for urinary dysfunction under the provisions of 
38 U.S.C.A. § 1151.  

19.	Entitlement to compensation 
for functional impairment of the abdomen under the provisions 
of 38 U.S.C.A. § 1151.  

20.	Entitlement to compensation 
for a right arm disorder under the provisions of 
38 U.S.C.A. § 1151.  

21.	Entitlement to compensation 
for visual impairment of the left eye under the provisions of 
38 U.S.C.A. § 1151.  
ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to March 
1979.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The Board has recharacterized some issues on the title page 
to best reflect their current legal standing.

All issues other than that of entitlement to receipt of 
special monthly compensation while incarcerated are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran is shown to be incarcerated in a state prison 
system for conviction of a felony and the term of his 
incarceration exceeds 60 days.

2.  He is service connected for bilateral testalgia, status 
postoperative varicocele, rated 10 percent disabling, and 
sterility rated noncompensably disabling.  He had also had 
been assigned special monthly compensation based on the loss 
of use of a creative organ.



CONCLUSION OF LAW

Special monthly compensation benefits to the benefits on 
account of the loss of use of a creative organ are not 
warranted as the result of the incarceration for a felony 
conviction.  38 U.S.C.A. §§ 1114, 5313 (West 2002); 38 C.F.R. 
§ 3.665 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

There are certain situations, however, when the VCAA does not 
apply. The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law, and not the underlying 
facts or development of the facts are dispositive in a case, 
the VCAA can have no effect on the appeal. See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002). See also Smith v. 
Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal 
limited to interpretation of law); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (VCAA not applicable where law, not 
factual evidence, is dispositive). Moreover, VA's General 
Counsel has held that the notice and duty to assist 
provisions of the VCAA are not applicable to a claim, as 
here, where it cannot be substantiated because there is no 
legal basis for it, or because the undisputed facts render 
the claimant ineligible for the claimed benefit. See 
VAOPGCPREC 5-2004 (June 23, 2004).

The question to be answered concerning this issue is whether 
or not the appellant has presented a legal claim for a VA 
benefit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  If he 
has not done so, his appeal must be denied.  As explained 
below, the Board finds that he has not submitted such a 
claim.  

Under VA laws and regulations, a person who is incarcerated 
in a Federal, State or Local penal institution in excess of 
60 days for conviction of a felony will not be paid 
compensation in excess of that amount specified in 38 C.F.R. 
§ 3.665 beginning on the 61st day of incarceration. 38 
U.S.C.A. § 5313(a)(1); 38 C.F.R. § 3.665(a).

In the case of a veteran with a service-connected disability 
rated at 20 percent or more, the veteran shall not be paid an 
amount that exceeds the rate under 38 U.S.C. § 1114(a), which 
is at the rate of 10 percent. 38 C.F.R. § 3.665(d). If a 
disability evaluation is less than 20 percent, the veteran 
shall receive one-half the rate of compensation payable under 
38 U.S.C.A. § 1114(a). 38 C.F.R. § 3.665(d).

The record shows that the veteran has been found service 
connected for bilateral testalgia, with postoperative left 
varicocele, rated as 10 percent disabling; and sterility, 
rated as noncompensable.  He has also been found to be 
entitled to special monthly compensation for loss of use of a 
creative organ under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 
3.350(a).  

In January 2005, VA obtained information that the veteran was 
incarcerated.  The veteran does not dispute that he is 
incarcerated or that it has been for over 60 days.

A January 2005 VA letter clearly notified the veteran of the 
proposed reduction of compensation benefits due to 
incarceration, any dependent's rights to apportionment, and 
the possible resumption of benefits upon his release from 
incarceration.  The letter also notified the veteran that he 
had 60 days in which to submit evidence to show that the 
adverse action should not be taken.  38 C.F.R. §§ 3.103, 
3.105, 3.665.  In May 2005, the veteran's benefits including 
special monthly compensation benefits were reduced.  

The award of special monthly compensation is made under the 
provisions of 38 U.S.C.A. § 1114(k).  The law and regulations 
clearly state that an incarcerated veteran is entitled to no 
more than an award of compensation at the rate under the 
provisions of 38 U.S.C.A. § 1114(a), which is a 10 percent 
evaluation.  In fact, as the veteran has been found eligible 
for a 10 percent rating only, his actual award is half the 
rate under the provisions of 38 U.S.C.A. § 1114(a).  Because 
the law, rather than the facts in this case, is dispositive, 
the benefit-of-the-doubt doctrine is not for application. 38 
U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to receipt of special monthly compensation while 
incarcerated is denied.  


REMAND

The veteran has claimed many additional issues for appellate 
review.  He has submitted statements from a private 
physician, dated in February and May 2006, and January and 
February 2008, which have not been considered by the RO.  He 
has not waived consideration of these statements.  Moreover, 
he has submitted additional material, including a journal 
that has not been considered.  As such the claims must be 
returned for review and issuance of a supplemental statement 
of the case.  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should readjudicate the remaining 
issues on appeal.  If the determination 
remains unfavorable the veteran should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


